 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:21-CV-00681-JAM-KJN
12                  Plaintiff,
                                                        ORDER TO EXTEND THE
13          v.                                          DEADLINE TO SUBMIT A JOINT
                                                        STATUS REPORT FROM JUNE 25,
14   APPROXIMATELY $19,500.00 IN                        2021 TO SEPTEMBER 24, 2021
     U.S. CURRENCY,
15
                    Defendant.
16

17          Pursuant to the United States’ Request to Extend the Deadline to file a Joint Status Report, the

18 Court finds that there is good cause to extend the deadline to file a Joint Status Report from June 25,

19 2021 to September 24, 2021.

20          IT IS SO ORDERED.

21

22   DATED: June 23, 2021                                    /s/ John A. Mendez
23                                                           THE HONORABLE JOHN A. MENDEZ
                                                             UNITED STATES DISTRICT COURT JUDGE
24

25

26

27

28
                                                         1                       Order to Extend the Deadline to Submit
                                                                                 a Joint Status Report
